UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK
_________________________________________

In re:

         Carmelo Calascibetta,                         Bankruptcy Case No. 19-20558-PRW
                                                       Chapter 13

                                 Debtor.

_________________________________________

                            DECISION AND ORDER
                DENYING MOTION TO CONVERT CASE TO CHAPTER 11
                   AND GRANTING CROSS-MOTION TO CONVERT
                             CASE TO CHAPTER 7

PAUL R. WARREN, U.S.B.J.

         The Debtor has moved to convert this Chapter 13 case to a proceeding under Chapter 11.

A secured creditor, Canandaigua National Bank, has cross-moved to dismiss the case or convert it

to a Chapter 7 proceeding. This case has languished for over a half-year. The Debtor has

demonstrated an inability to honor his commitments under both the Bankruptcy Code and his

Chapter 13 plan. And, in response to the cross-motion to dismiss or convert, the Debtor offers not

a crumb of proof of his ability to actually reorganize within a reasonable period of time—instead,

he simply expresses his intention to file a Chapter 11 plan, sometime next month.

         Cause exists to convert or dismiss this case, under 11 U.S.C. § 1307(c)(1), (3) and (4). The

best interests of creditors and the estate will be promoted by the conversion of this case to a Chapter

7 proceeding. The Debtor’s motion to convert to Chapter 11 (ECF No. 53) is DENIED. The

cross-motion of CNB requesting conversion to Chapter 7 (ECF No. 58) is GRANTED.




    Case 2-19-20558-PRW, Doc 66, Filed 01/16/20, Entered 01/16/20 12:14:29,
                     Description: Main Document , Page 1 of 6
                                                I.

                                       JURISDICTION

       The Court has jurisdiction under 28 U.S.C. §§ 157(a), 157(b)(1), and 1334(b). This is a

core proceeding under 28 U.S.C. § 157(b)(2)(A). This decision constitutes the Court’s findings of

fact and conclusions of law to the extent required by Rule 7052 FRBP.



                                               II.

                                            FACTS

       The Debtor filed a bare-bones Chapter 13 petition in early June 2019. (ECF No. 1). Several

weeks later, the Debtor filed statements, schedules, and a Chapter 13 plan. (ECF Nos. 19, 20).

CNB wasted no time in objecting to the Debtor’s plan and in seeking relief from the automatic

stay, so that it could proceed with its state foreclosure action against the Debtor’s home. (ECF

Nos. 33, 34). The CNB motion was resolved by a stipulated Order. (ECF No. 48). And, because

the Debtor’s proposed treatment of the $400,000 priority tax claim of New York State violated 11

U.S.C. § 1322(a)(2), the Court entered an Order directing the Debtor to file an amended plan by

September 20, 2019—that provided for full payment of the priority tax claims of the IRS and New

York State. (ECF No. 48 ¶ 4).

       Rather than complying with the Court’s Order, the Debtor did nothing. Bupkis. Zilch. No

amended plan was ever filed. No plan payments, as required by § 1326(a)(1) of the Code and this

Court’s Order, were made (except for the first plan payment, which pre-dated the Court’s Order).

(ECF No. 62 ¶ 2). Plan arrears now stand at nearly $12,000. (Id. ¶ 3). For over 220 days, the

Debtor has enjoyed the protection of the automatic stay, all while the Debtor has failed to attend

to even the most basic duties required of a Chapter 13 debtor. This can be explained, perhaps,



                                                2

   Case 2-19-20558-PRW, Doc 66, Filed 01/16/20, Entered 01/16/20 12:14:29,
                    Description: Main Document , Page 2 of 6
because the Debtor (and his wife) are dealing with a criminal prosecution in state court for failing

to report over $5 million in income from the operations of “Cam’s Pizzeria.” (ECF No. 19, Official

Form 107, Part 4, No. 9; People of the State of New York v. Carmello Calascibetta, Criminal Index

No. I2019001595). The Debtor owns 100% of the shares of “Cam’s” and the value of those shares

are assets of the estate. (ECF No. 19, Sch. A/B, Part 4, No. 19). The schedules disclose additional

assets available to help pay the claims of creditors. (ECF No. 19, Sch. A/B).

       More than two months after the Court-imposed deadline to file an amended plan had

passed, the Debtor filed a motion to convert this case to a Chapter 11 proceeding. (ECF No. 53).

CNB cross-moved to dismiss (ECF No. 58), and subsequently supplemented its cross-motion to

request conversion to Chapter 7 in the alternative. (ECF No. 62). The Debtor opposed the cross-

motion, asserting in vague generalities his intent to file a Chapter 11 plan (sometime next month)

and his belief (unsupported by any facts) that creditors would do better in a Chapter 11 proceeding

than in a Chapter 7 liquidation. (ECF No. 63).

                                                 III.

                                          DISCUSSION

A. The Debtor has Failed to Demonstrate Cause to Convert to Chapter 11

       The Debtor’s motion to convert to a Chapter 11 proceeding merits very little discussion.1

Under § 1307(d) of the Code, the Debtor has the burden of proving cause to support such a



1
        The motion relies on 11 U.S.C. § 1307(a) as its statutory predicate. Of course, a conversion
to Chapter 11 must be sought under § 1307(d). Despite having this procedural error pointed out
by CNB, the Debtor has not taken steps to correct his gaffe. By relying on § 1307(a), it appears
that the Debtor is operating under the notion that conversion to Chapter 11 is his right. The Debtor
is mistaken. See In re Smigelski, Case No. 11-23618(ASD), 2012 Bankr. LEXIS 1568, at *3-4
(Bankr. D. Conn. May 3, 2012). And, despite seeing the handwriting on the wall, the Debtor did
not exercise his right to have his Chapter 13 case dismissed, under § 1307(a), and avoid having
the Court render a decision on the CNB cross-motion. That escape hatch is now closed as a result
of this decision.
                                                  3

    Case 2-19-20558-PRW, Doc 66, Filed 01/16/20, Entered 01/16/20 12:14:29,
                     Description: Main Document , Page 3 of 6
conversion. See In re Tornheim, 181 B.R. 161, 169 (Bankr. S.D.N.Y. 1995) (setting out the

elements a debtor must demonstrate to establish cause for conversion to Chapter 11). The Debtor

has not met that burden. The Debtor’s assertion that creditors would do better under a Chapter 11

plan than in a Chapter 7 liquidation is a hunch, at best. It is not supported by evidence. The Debtor

has willfully failed to abide by this Court’s Order requiring that he file an amended plan and keep

plan payments current. The Debtor has caused unreasonable delay that is prejudicial to creditors

and appears unable to effectuate a plan that would comply with the Code.



B. Cause to Convert or Dismiss Has Been Demonstrated

       Under § 1307(c) of the Code, the bankruptcy court is vested with the discretion to convert

or dismiss a Chapter 13 case for cause. 11 U.S.C. § 1307(c). See In re Plagakis, Case No. 03 CV

0728 (SJ), 2004 U.S. Dist. LEXIS 2458, at *12-13 (E.D.N.Y. Jan. 27, 2004); In re Meltzer, Case

No. 19-21110-PRW, 2020 Bankr. LEXIS 80, at *7 (Bankr. W.D.N.Y. Jan. 10, 2020); In re

Tornheim, 181 B.R. at 169. If cause is found, and if the Court decides to exercise its discretion,

the Court must determine which remedy—conversion to Chapter 7 or out-right dismissal—is in

the best interests of creditors and the estate. 11 U.S.C. § 1307(c). See In re Meltzer, 2020 Bankr.

LEXIS 80, at *7; In re Tornheim, 181 B.R. at 169 (“The court may consider whether the debtor

has willfully failed to abide by orders of the court or appear before the court to prosecute her case,

whether she has caused unreasonable or prejudicial delay or is unable to effectuate a plan and

whether she has filed and conducted her case in good faith. Bad faith depends on the facts and

circumstances of the case, and may include filing to frustrate the legitimate rights of the secured

creditors as well as the failure to file a plan timely, to reveal changes in financial condition or to




                                                  4

   Case 2-19-20558-PRW, Doc 66, Filed 01/16/20, Entered 01/16/20 12:14:29,
                    Description: Main Document , Page 4 of 6
make post-petition mortgage payments.” (citations omitted)). Here, cause exists to convert or

dismiss this Chapter 13 case.

       First, under § 1307(c)(1), the Debtor has unreasonably delayed in prosecuting his case.

The delay is solely attributable to the Debtor and that delay is prejudicial to creditors. No

reorganization of the Debtor’s financial affairs appears to be taking place. Instead, the Debtor has

conducted his financial affairs covertly and as he wishes—without disclosure to creditors and

without leave of Court. Second, under § 1307(c)(3), the Debtor has failed to file an amended plan

within the time set by the Court. The deadline by which the Debtor was to file an amended plan

was imposed by the Court because the Debtor’s plan was facially unconfirmable. Specifically, the

Debtor’s proposed treatment of the $400,000 priority tax claim of New York State violated

§ 1322(a)(2) of the Code. No effort was made by the Debtor to comply with or seek relief from

that Order. Third, under § 1307(c)(4), the Debtor has failed to make plan payments as required by

§ 1326 of the Code and as ordered by this Court. The Debtor’s plan is in arrears by nearly $12,000

at this point, in violation the Court’s Order.



C. Conversion to Chapter 7 is Proper Remedy

       Having found that cause exists to convert or dismiss this case, the Court must consider

which remedy is suitable here. A balancing of the best interests of creditors and the estate

convinces the Court that conversion to Chapter 7 is appropriate.          First, and perhaps most

compellingly, a conversion to Chapter 7 will result in the appointment of an independent and

disinterested Chapter 7 trustee to examine the Debtor’s financial affairs and to promptly liquidate

non-exempt assets. As things now stand, the Debtor is advancing his personal best interests, and

he has managed to completely stall the Chapter 13 case. As a debtor-in-possession in a Chapter



                                                 5

   Case 2-19-20558-PRW, Doc 66, Filed 01/16/20, Entered 01/16/20 12:14:29,
                    Description: Main Document , Page 5 of 6
11 case, it is foreseeable that the Debtor would continue to conduct himself as he has as a Chapter

13 debtor. A Chapter 7 trustee will be able to exercise independent judgment and ensure that the

interests of creditors are protected. Second, a dismissal of this case is likely to be followed by the

filing of another bankruptcy petition by the Debtor—followed by predictable inaction and hollow

promises of a reorganization, firmly rooted in nothing. It is time for this case to move forward as

a liquidation, in hopes of generating a dividend for the creditors.



                                                   IV.

                                           CONCLUSION

        The Debtor’s motion to convert this case to a Chapter 11 proceeding (ECF No. 53) is

DENIED. The Debtor has utterly failed to carry his burden of demonstrating cause to justify such

a conversion. CNB’s cross-motion to convert or dismiss this case for cause (ECF No. 58) is

GRANTED. In the exercise of its discretion, the Court finds that conversion to Chapter 7 is in

the best interests of creditors and the estate.

        IT IS SO ORDERED.

DATED: January 16, 2020                           __________________/s/__________________
       Rochester, New York                        HON. PAUL R. WARREN
                                                  United States Bankruptcy Judge




                                                    6

   Case 2-19-20558-PRW, Doc 66, Filed 01/16/20, Entered 01/16/20 12:14:29,
                    Description: Main Document , Page 6 of 6
